NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RONALD G. DELOACH,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-'/147 `
Appeal from the United States C0urt of Appea1s for
Veterans C1airns in case n0. 08-2532, Judge Frank Q.
Nebeker.
VVILLIAM H. GREENE,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7166

DELOACH V. DVA 2
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3013, Judge lV[ary J.
Schoelen.
ON MOTION
ORDER .
The appellants move without opposition to consolidate
these appeals for purposes of oral argument and move for
extensions of time, until October 17, 2{)11, to file their
principal briefs in both cases.
Upon consideration thereof,
IT ls ORDERE:o THAT:
The motions are granted The cases will be treated as
companion cases and will be argued consecutively before
the same merits pane1.
For The Court
Al-19 2 5 wl 131 Jan H@rba1y
Date J an Horbaly
Clerk
cc: Igor V. Tim0feyeV, Esq.
Meredyth Cohen Havasy, Esq.
s20 s.s.coun1'r:f)'F
we seem
AUG 26 2011
1AmmnaALv
amc
,-- l'l'l
Q§W
=°§
§§
411
0
15